Citation Nr: 0630810	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for C1-C4 quadriplegia.

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for neurogenic bowel.

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for neurogenic bladder.

4.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for impotence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from September 1951 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The veteran specifically claims benefits pursuant to 
38 U.S.C.A. § 1151 for the four disabilities listed above, on 
the basis that they resulted from VA surgical treatment on 
April 27, 1992.  The claim was not filed until September 
2002; therefore, 38 U.S.C.A. § 1151 (West 2002) and 
38 C.F.R. § 3.361 (2005) apply.  

A VA examination to document whether any current additional 
disability exists as the result of the VA surgery in April 
1992 should be performed.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be 
conducted to determine if the veteran 
has any additional disability as a 
result of the April 1992 surgery.  The 
claims folder should be made available 
to and reviewed by the examiner.  

To determine whether the veteran has an 
additional disability, compare the 
veteran's condition immediately before 
the beginning of the April 27, 1992 
surgical treatment upon which the claim 
is based to the veteran's condition 
after such treatment stopped. Consider 
each involved body part or system 
separately.

To establish causation, the evidence 
must show that the hospital care or 
medical or surgical treatment resulted 
in the veteran's additional disability. 
Merely showing that a veteran received 
care or treatment and that he has an 
additional disability does not 
establish cause. Hospital care, or 
medical or surgical treatment cannot 
cause the continuance or natural 
progress of a disease or injury for 
which the care or treatment was 
furnished unless VA's failure to timely 
diagnose and properly treat the disease 
or injury proximately caused the 
continuance or natural progress. The 
proximate cause of disability is the 
action or event that directly caused 
the disability, as distinguished from a 
remote contributing cause.

Using these principles, the examiner 
should indicate whether it is at least 
as likely as not (a probability of at 
least 50 percent) that the veteran has 
any additional quadriplegia, neurogenic 
bowel or bladder, and/or impotence 
disability, as a result of the April 
1992 VA surgery.  Then, for each 
disability that the examiner concludes 
is at least as likely as not a result 
of the April 1992 VA surgery, the 
examiner should indicate whether it is 
at least as likely as not (i.e., 
probability of 50 percent or greater) 
that VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider.  The 
examination report should include the 
reasoning or bases for the opinions 
expressed.

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



